Appellee, Antoinette Smith, and her husband arranged to have the appellant, Squires Construction Co., reroof their home. Differences arose between the parties as to the reroofing and thereafter appellant filed suit. A trial was held and the trial court rendered judgment in favor of appellant for the value of labor and materials furnished. The trial court found said value to be $1,300, but awarded appellee $650, apparently splitting the amount in half because appellee's husband had filed bankruptcy and, as to him, the debt had been discharged. From said judgment, appellant now appeals.
Appellant's assignment of error states that:
"The trial court's decision to divide the obligation in half because the defendant's husband had filed bankruptcy was contrary to law."
Appellant's assignment of error is well-taken. In a case like the one at bar, both husband and wife are jointly liable for the entire debt. Cleland v. Noecker (1935), 20 Ohio Law Abs. 365. Since a discharge in bankruptcy is personal to the bankrupt, the appellee remained liable for the entire debt regardless of her husband's discharge in bankruptcy. See Helms v. Helms (C.A. 4, 1942), 129 F.2d 263, 265; United States v. Midwest LivestockProducers Coop. (E.D. Wis. 1980), 493 F. Supp. 1001, 1002. In light of the fact that the trial court found the value of labor and materials furnished to appellee to be $1,300 and that appellee was found to be liable for the value of labor and materials furnished, it is immaterial that appellee's husband was discharged on the debt in bankruptcy. It is clear that judgment should have been rendered in favor of appellant in the amount of $1,300. Accordingly, and pursuant to App. R. 12(B), the judgment of the municipal court is modified and it is hereby ordered, adjudged and decreed that final judgment be entered in favor of appellant in the amount of $1,300. Costs taxed to appellee.
Judgment accordingly.
COOK, P.J., and VICTOR, J., concur.
COOK, J., of the Eleventh Appellate District, VICTOR, J., of the Ninth Appellate District, and CONNORS, J., of the Sixth Appellate District, sitting by assignment in the Eighth Appellate District.